DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Osendorf (US 2015/0101298) is considered to represent the closest prior art. 
	In regard to independent claim 1, upon further consideration, the examiner generally agrees with applicant’s arguments (see pages 8 – 10 of the response filed September 17, 2021). The examiner agrees that there is no teaching or suggestion in Osendorf for a liner that supports the media and is also located between the seal surface and the filter media first end. Claims 2 – 16 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	In regard to independent claim 17, upon further consideration, the examiner also agrees with applicant’s arguments that Osendorf fails to teach or suggest the seal surface being recessed from an end of the first, open, end cap farthest from the second, closed, end cap. It is not clear in any of the figures of Osendorf that the seal surface is recessed from an end of the first, open, end cap farthest from the second, closed, end cap. Further, Osendorf does not provide any motivation to suggest changing the position of the seal surface. Claim 18 depend from claim 17 and is allowed for at least the same reason as claim 17. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773